Vanderbuegh, J.
Chapter 6, Laws 1887, entitled “An act to further regulate the sale of or disposition of intoxicating liquors,” expressly repeals all parts of acts inconsistent therewith. And section *2714 read in connection with section 4, c. 16, Gen. St. 1878, necessarily repeals the inconsistent provisions of the latter section in respect to the penalty imposed for selling or disposing of liquors without a license. Under the statute as it now stands, the offence is punishable by both fine and imprisonment. The penalty, in extent and scope, is therefore beyond the jurisdiction of justices’ courts. The relator was prosecuted upon complaint before a justice of the peace for a violation of the provisions of the statute in question, as it is alleged, and was convicted, fined, and committed in default of payment of the fine. As the court had no jurisdiction to try and determine the case, for the reason stated, the order of the district court discharging the relator upon habeas corpus was proper. By chapter 7, Laws 1887, it is made a separate offence to attempt to evade the license law by resorting to certain devices to conceal the violation thereof. The complaint upon which the warrant was issued was perhaps sufficient to sustain the prosecution under that act, assuming that the justice had jurisdiction to try such offence. But we meet with the same objection here. By the provisions of the last-named act, the offence is made a misdemeanor, which may be punished by both fine and imprisonment, and the justice was equally without jurisdiction to try and determine a criminal charge under that chapter. State v. West, 42 Minn. 147, (43 N. W. Rep. 845.)
Order affirmed.